849 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNIVERSITY OF CINCINNATI, d/b/a University Hospital, Plaintiff,v.Otis R. BOWEN, Secretary of Health and Human Services, Defendant.
No. 85-3651.
United States Court of Appeals, Sixth Circuit.
June 27, 1988.

Before MERRITT and NATHANIEL R. JONES, Circuit Judges, and WILLIAM K. THOMAS, Senior United States District Judge
PER CURIAM:


1
In its reversal of Bethesda Hospital Association v. Bowen, 810 F.2d 558 (CA6 1987), the Court noted, S.Ct. slip op.  Bethesda Hospital Association, et al. v. Bowen, Secretary of Health and Human Services (April 4, 1988)


2
The [Bethesda ] court found itself bound ... by the decision of a prior panel in Baptist Hospital East v. Secretary of Health and Human Services, 802 F.2d 860 (CA6 1986)....


3
This court's decision in University of Cincinnati v. Secretary of Health and Human Services, 809 F.2d 307 (6th Cir.1986), and the concurring opinions, determined that Baptist Hospital "decides the same" issue and "[w]e are controlled by that decision."    This court is bound by the Court's reversal of Bethesda Hospital Association v. Bowen, and by the decision of the Court.  In addition, this court's opinion is clearly at variance with, and overturned by, the statutory analysis of the Court in Bethesda Hospital Association v. Bowen.


4
Accordingly, we vacate the court's order that the district court enter an order granting the Secretary's motion for summary judgment;  and we further affirm the judgment of the district court.